Citation Nr: 1038189	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from March 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Waco RO.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of this hearing is 
associated with the claims file.

In March 2009, the Board remanded the matter for additional 
development.

(The matter of whether it was proper to terminate the Veteran's 
pension benefits due to a felony fugitive status is addressed in 
a separate decision.)


FINDING OF FACT

The diagnosis of PTSD is related to an in-service stressor that 
is supported by credible evidence.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim. 

In light of the disposition favorable to the Veteran, further 
discussion of compliance with the VCAA with regard to this claim 
is not necessary.

Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case- by- case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  A medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran contends that he has a psychiatric disorder, claimed 
as PTSD, related to his service.

The Veteran's service treatment records show that on his 
enlistment examination report he indicated he had nervous 
trouble.  The explanation was that he had some degree of 
nervousness associated with "smoking" and "loud noises"; 
however, his psychiatric evaluation was normal and no findings or 
diagnosis was made on examination.  His discharge examination was 
also silent for complaints, findings, or diagnosis of a 
psychiatric disorder.

The Veteran's DD Form 214 indicates his military occupational 
specialty (MOS) was laundry machine operator, which does not 
denote combat.  

With regard to corroboration of an in-service stressor, the Board 
notes that VA recently amended 38 C.F.R. § 3.304 by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) which 
liberalized the prior requirement for independent corroboration 
of in-service stressors.  For any appeal which was appealed to 
the Board but not adjudicated before July 13, 2010, the revised § 
3.304 provides that, in certain limited circumstances, a VA 
psychiatrist or psychologist's opinion can serve to corroborate a 
Veteran's alleged in-service stressor where such stressor results 
in a diagnosis of PTSD.  

Since the Board finds that the Veteran's receipt of a Combat 
Action Ribbon is sufficient to establish that he engaged in 
combat with the enemy, his stressor in service is conceded.  
Consequently, a discussion of the applicability of the amended 
regulation is not necessary.

The central question in this case is whether or not the Veteran 
has a diagnosis of PTSD based on his in-service stressor.  The 
Board notes that the Veteran has a complicated clinical picture 
that has made it difficult to determine whether the Veteran has 
such a diagnosis.

In March 1996, he was admitted to a VA Medical Center for a 
couple of days; the final diagnoses included alcoholism.  A June 
1996 VA discharge summary shows that the Veteran received 
inpatient treatment from May to June 1996 for detoxification and 
drug dependence.  It was noted that he had a past history of 
depression of unknown etiology that was never treated.  He was 
given diagnoses of continuous alcohol dependence, acute alcohol 
intoxication, and cocaine dependence.  A diagnostic summary 
noted, "the Veteran appears somewhat to have a secondary agenda 
regarding trying to relate his substance use and drinking 
problems which go back to an early age to having been in the 
military which seems to have been somewhat of an issue that was 
primed elsewhere."

The record also includes prison treatment records from 1997 to 
2003 that do not include records of psychiatric treatment.  
However, a December 1997 medical history indicates the Veteran 
denied a history of mental illness and a May 1998 screening shows 
that he indicated that he had been treated for mental illness 
(specifically PTSD) from 1976 to 1998.  Various records in 2000, 
2001, and 2002, also reflect a diagnosis of major depression.

VA treatment records from 2004 to 2007 show the Veteran received 
individual and group therapy for his PTSD symptoms.  Several of 
these records contain diagnoses of PTSD.  In particular, a 
September 2005 note indicates the Veteran was in treatment for 
PTSD and that he was reported to be experiencing significant 
symptoms of PTSD related to his combat experiences in Vietnam.  
It noted that the two prior VA examinations acknowledged the 
presence of PTSD symptoms, but denied the presence of PTSD and 
that they attributed problems to organic brain syndrome secondary 
to alcohol abuse, depression, seizure disorder, and antisocial 
disorder.  However, due to strong recommendations by the 
Veteran's two outpatient mental health providers, the Veteran was 
accepted into a residential rehabilitation related to his PTSD 
symptomatology.  

A November 2005 history and physical indicates the Veteran 
complained of having problems with a short temper, sleeping, 
nightmares, flashbacks, and chronic depression.  He also reported 
that he avoided war movies, as they made him emotionally upset 
and caused nightmares; he avoiding crowded places; and he had 
problems with relationships and holding jobs.  The sound of 
helicopters brought back memories of the war.  The psychologist 
provided an Axis I diagnosis of PTSD and an Axis IV diagnosis of 
stressors from the Vietnam War that were moderate to severe.  

A May 2007 evaluation by a VA psychologist notes the Veteran had 
a military history that included combat.  He also noted the 
Veteran's post-military adjustment, legal history, and substance 
abuse history.  The psychologist's clinical impression was that 
the Veteran had an Axis I diagnosis of PTSD and that he continued 
to struggle with many symptoms.   

Although the Veteran's mental health providers to include VA 
psychiatrists have diagnosed PTSD on several occasions, the 
Veteran has also undergone several VA examinations by 
psychologists and psychiatrists who found it difficult to 
determine if the Veteran meets the criteria for a PTSD diagnosis.

The first of the VA examinations occurred in September 2004 and 
indicates the psychologist reviewed the Veteran's claims file and 
psychiatric history.  The Veteran reported occasional episodes of 
depression; occasional bad dreams about Vietnam; sleeping 
difficulty; social isolation; violent outbursts; and a tendency 
to be easily offended.  He reported having problems with alcohol 
abuse since he entered service and that he had been sober for 7 1/2 
years.  The psychologist noted that the Veteran had a fairly well 
documented history of depression, although he did not currently 
report symptoms suggestive of major depression, and a well 
documented history of alcohol abuse.  He did not show evidence of 
anxiety or any somatoform disorder but he did show features of 
antisocial disorder.  The examiner stated that the Veteran 
clearly met the stressor criterion for a PTSD diagnosis having 
been in combat in Vietnam, but he did not report other symptoms 
that would support the diagnosis.  The Veteran reported some re-
experiencing in the form of nightmares, but he did not report 
emotional numbing or generally heightened physiological arousal; 
avoidance of reminders of Vietnam; or any particular linkage 
between his experiences in Vietnam and the difficulties he 
experienced since leaving the military.  He concluded that the 
Veteran had some symptoms of PTSD but he did not meet all 
criteria for the diagnosis.

The VA examiner also commented that he administered the MMPI2 and 
that the results were invalid as a result of extreme exaggeration 
of symptom status.  One of the scores was extremely elevated, 
which essentially invalidated the profile.  All of the clinical 
scales were elevated and there was no particular diagnosis 
suggested by his pattern of scores.  The examiner added that it 
was as if he proclaimed symptoms across a broad spectrum of 
psychiatric disorders, which made the test not particularly 
useful for diagnosis.  The Axis I diagnoses were history of 
alcohol abuse and history of depression.  

On March 2005 VA examination, the psychiatrist noted that the 
Veteran used "technical jargon" and volunteered 
"hypervigilance and emotional numbness."  He also indicated 
that the Veteran discussed flashbacks, with the last one 
occurring 12 years earlier; startle reaction; nightmares; memory 
problems; and avoidance of war movies.  He did not exhibit a mood 
disorder at the time.  In his assessment, the psychiatrist stated 
that the Veteran presented with a complicated picture.  He noted 
the prior examiner obtained invalid results due to over 
endorsement and that on this examination the Veteran used 
technical terms used by clinicians and not by lay persons.  He 
noted that the Veteran also carried diagnoses of organic brain 
syndrome, several head injuries, alcohol dependence, and seizure 
disorder, which made it impossible to tell which one was causing 
what symptoms.  The Veteran endorsed certain symptoms of PTSD, 
but the psychological testing did not support that diagnosis.  
The examiner added that the Veteran may have understood over the 
years much better or knew some of the symptoms while he was 
talking to other people, and that he was able to repeat those 
symptoms to the examiner.  He concluded that the Veteran may have 
a diagnosis of PTSD.

The next VA examination was in January 2007 and the psychiatrist 
noted that, as in the last examination, the Veteran used jargon 
that would be most consistent with someone who was reading about 
the disorder but cannot describe very well the actual symptoms.  
He commented that it made it difficult to interpret whether or 
not he was indeed experiencing PTSD.  The Veteran reported a lack 
of energy, concentration that was variable, alcohol abuse until 
1997, and frequent nightmares about being chased or being in 
prison.  He indicated that the most troublesome event that 
occurred to him in Vietnam was mortar fire and when a North 
Vietnamese soldier was shot after being wounded.  He did not 
describe re-experiencing the event in any way, as might be 
expected in one with PTSD.  

The examiner's assessment was that there was not a clear history 
that documented a diagnosis of PTSD, although the Veteran 
endorsed many symptoms using jargon consistent of someone who had 
been educated on the signs and symptoms of PTSD, which made it 
difficult to ascertain.  An example given was that rather than 
being disillusioned and demoralized by his symptoms he was angry 
and aggressive and abused alcohol.  The Veteran reported having 
dreams, but they were not specific to any event in Vietnam.  He 
reported flashbacks of Vietnam but he could not describe exactly 
what occurred during the flashbacks.  The psychiatrist stated 
that psychological testing was clearly necessary to be certain of 
the diagnosis and scheduled an MMPI for the following month.  The 
Axis I diagnosis was alcohol dependence in remission.  He 
concluded by stating that this was a very complicated case and 
that the examination was a third attempt to establish a diagnosis 
of PTSD.  The long duration of time that occurred since his 
dismissal from the military and his presentation with signs and 
symptoms of PTSD certainly diminished the likelihood that in fact 
he did have PTSD, but it did not rule out the diagnosis.  His 
tendency to report his symptoms in terms of diagnostic jargon 
rather than specific symptoms or descriptions of re-experiencing 
of specific events makes it also suggest that there may be over-
reporting of symptoms.

In August 2007, the Veteran was given the recommended 
psychological testing.  The PAI was used instead of the MMPI-II 
since in many cases it better met the needs of veterans.  
Furthermore, it had an array of relatively well-researched 
response style indicators that would be helpful to the question 
of whether the Veteran was intentionally exaggerating psychiatric 
problems.  Three specific tests were administered.  

The Detailed Assessment of Posttraumatic Stress (DAPS) test 
resulted in an invalid profile.  The Veteran elevated the 
Negative Bias (NB) scale.  Over-endorsement of the NB items may 
indicate an attempt to present oneself as especially symptomatic 
or in some instances may actually represent a psychotic or manic 
condition.  He reported that the experience that bothers him most 
was "in Vietnam during attach on combat area 308 NVA Div. and on 
medevac I took with 4 seriously wounded marines."

The Personality Assessment Inventory (PAI) is a self-administered 
objective inventory of adult personality designed to provide 
information relative to clinical diagnosis, treatment planning, 
and screening for psychopathology.  The Veteran responded to the 
PAI in a valid manner; however, caution was recommended in 
interpreting his clinical profile as his response style may 
indicate an exaggeration existing symptoms.  His overall response 
style is referred to as "non-effortful negative distortion".  
He did not appear to be intentionally producing negative 
psychiatric symptoms but instead may have been "crying for 
help" and he had a fairly pessimistic and negative view of 
himself and the world in general.  His clinical profile was 
marked by elevations on many clinical scales including alcohol, 
drugs, depression, anxiety, anxiety-related disorders, borderline 
features, paranoid features, and schizophrenia.  Profile patterns 
of this type were usually associated with marked distress and 
severe impairment in functioning typically present.  He had an 
elevated Traumatic Stress subscale that indicates he quite likely 
experienced a disturbing traumatic event in the past that 
continued to distress him and produce recurrent episodes of 
anxiety.  He also reported that this event left him changed or 
even damaged in some fundamental way.  The item of this subscale 
does not address the specific causes of traumatic stress. 

The Structured Inventory of Malingered Symptomatology (SIMS) 
score provides an overall estimate of the likelihood that an 
individual is feigning symptoms of a psychiatric or cognitive 
disorder.  The Veteran's SIMS score was elevated and suggested an 
exaggeration of psychiatric symptoms.  The psychologist 
summarized by stating that the Veteran's results may reflect an 
exaggeration or over-reporting of emotional and psychological 
concerns.  However, the results in total were interpretable with 
caution.  They indicated that he was quite emotionally 
distressed, suspicious of others, and may possess many symptoms 
commonly reported by persons with such legitimate psychiatric 
disorders including PTSD and major depressive disorder.  Profiles 
of this type also may possess Axis II characteristics of 
borderline and paranoid personality features.  

November 2007 statements from the Veteran's ex-wife and his 
mother discussed their recollection of the Veteran's flashbacks 
and general behavior after he separated from service.  His ex-
wife also recalled that he was hypervigilant and that he would go 
out at night and walk or sit in the dark for hours.

A November 2007 letter from a social worker who treated the 
Veteran indicates that the Veteran started treatment in 2004 and 
he was in resident programs in 2005 and 2006.  He stated that 
during the intake the interviewer stated that the Veteran used 
"jargon" and appeared to have been coached.  The social worker 
stated that in all probability the Veteran used the terms used in 
describing his symptoms and commented that he heard these terms 
in his treatment for the last four years.

In February 2008, the Veteran testified about his PTSD symptoms 
and his knowledge of technical terms.  He indicated that VA gives 
out a book at PTSD group sessions that identify problems and 
medical terms.  He discussed stressors in service.

On April 2009 VA examination, the psychologist reviewed the 
claims file.  The Veteran complained of nightmares and reported 
it was difficult during anniversary dates.  He also reported a 
lack of concentration, isolating himself, and possible periods of 
disassociations.  He had no interest in social relationships and 
he had persistent anger problems.  The Veteran described various 
events in Vietnam.  He did not appear visibly distressed by the 
events, but he did verbalize that they were difficult for him.  

At the conclusion of the examination, the only axis I diagnosis 
was PTSD.  Regarding the criteria for a PTSD diagnosis, the 
examiner indicated there was persistent re-experiencing of the 
traumatic event, persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness, and persistent 
symptoms of increased arousal.  The Veteran met the DSM-IV 
stressor criteria for PTSD based on combat related stressors that 
have been conceded.  The examiner commented that the Veteran 
reported through learned knowledge symptoms of PTSD.  He could 
not elaborate on these symptoms and their effects on his daily 
life.  He had a long history of troubled behavior and antisocial 
traits beginning in his late teens and then he moved into 
substance abuse prior to leaving military service.  His 
substances use was a catalyst to his likely pre-existing mental 
health condition.  He spent the majority of his adult life either 
intoxicated or incarcerated.  Incarceration only solidified his 
antisocial tendency, paranoia, and hypervigilance which highly 
resemble a PTSD spectrum disorder.  Given the Veteran's 
complexity and exaggeration of symptoms without detail, it was 
difficult to say that he suffers solely from PTSD.  The 
psychologist believed the Veteran had this spectrum of disorder 
but cannot be examined in isolation of solely combat.  

All VA examiners and the treatment providers are in agreement 
that the Veteran meets at least some of the criteria to diagnose 
PTSD; however, some VA examiners were unable to state with any 
certainty whether he had the full array of symptoms to warrant a 
diagnosis.  

The Veteran's use of clinical terms to describe his disability 
along with his inability to offer concrete examples or a more 
layman description of his symptoms created doubt as to whether 
the Veteran's responses were more a byproduct of his knowledge of 
the signs and symptoms of PTSD rather than a true expression of 
the symptoms he actually experienced.  

The diagnostic process was further complicated by various 
psychological tests performed that were intended to help in 
clarify the diagnosis.  These tests consistently suggested that 
the Veteran over-reported and exaggerated his symptoms, even 
though he may not have intentionally produced negative 
psychiatric symptoms.

One examiner also found it difficult to diagnose the Veteran as 
there were several other factors and disorders that made it 
difficult to attribute specific symptoms to the various 
disorders.

Overall, the second and third VA examiners were essentially 
unable to determine whether or not the Veteran had PTSD.  The 
first VA examiner, however, determined that the Veteran did not 
meet the diagnostic criteria for a PTSD diagnosis while the VA 
doctors who provide his ongoing treatment and the most recent 
examiner determined that the criteria were met.  Notably, the 
April 2009 examiner made the diagnosis of PTSD despite the 
negative implications stemming from the Veteran's use of 
terminology.  In particular, he stated that the Veteran reported 
"through learned knowledge, symptoms of PTSD" and that the 
Veteran was unable to elaborate on the symptoms and their effect 
on his daily life.  Nevertheless, the examiner found that the 
criteria were met.  The Board notes that PTSD was the only axis I 
diagnosis on the April 2009 examination.  Although the examiner 
added that it was difficult to say that the Veteran was suffering 
solely from PTSD, the clear implication is that the Veteran 
currently has PTSD.  There is no requirement that PTSD be the 
Veteran's only disability before service connection is 
established. 

Clearly, there is evidence in favor of and against the Veteran's 
claims.  After reviewing the Veteran's many treatment records and 
VA examination reports, the Board finds that the evidence appears 
to be in equipoise as to whether the Veteran has a diagnosis of 
PTSD based on his in-service stressor.  Under the circumstances, 
all reasonable doubt must be resolved in the Veteran's favor.  
Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


